 1                                                         JUDGE RICHARD A. JONES

 2

 3

 4

 5                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
 6                               AT SEATTLE

 7
     UNITED STATES OF AMERICA,                        No. CR13-322-RAJ
 8
                           Plaintiff,                 ORDER GRANTING DEFENSE
 9                                                    COUNSEL KELLOGG’S MOTION
                   vs.                                TO WITHDRAW
10
     LEWIS DEAN ARMSTRONG,
11
                           Defendant.
12

13          THE COURT, having considered the motion of counsel for Defendant
     Lewis Dean Armstrong for entry of an order granting permission to withdraw,
14
     having heard ex parte from Defendant Armstrong and his counsel, and being
15
     familiar with the records and files in this matter, the Court orders that defense
16   counsel’s Motion to Withdraw (Dkt. # 249) is GRANTED.
17          Mr. Kellogg is granted leave to withdraw and successor counsel shall be

18   appointed by the CJA Coordinator. Mr. Kellogg shall remain counsel of record
     until successor counsel is appointed.
19
            DATED this 9th day of July, 2021.
20

21

22                                                     A
23                                                     The Honorable Richard A. Jones
                                                       United States District Judge
24

     ORDER - 1
